OFFICE      OF THE ATTORNEY GENERAL          OF TEXAS
                                       AUSTIN



    HmorrbY e George H. Bat1 or, Chal.rmnn
    Board of'In aurence ConM asionern
    ~untln, Texas

    mar   Mr.   Butler:                    Opfnlon Wo. O-7294
                                           ne:    nether  under the aurrent apyro-
                                           priation   bill official remmeratlon
                                           and expense@ lneident
                                           of out-or-##tatalnsuur
                                           may WI paid m
                                           from the Inm
                                           under Artial e
                 Your letter requesting
    upon the ahora        subjeot-matter    $9

                 %xamlnrtlon       nt 8n 0u


          atatewn    ts are                                       at the end of
          eaoh month and                                         urinltthe earl7
          part of the io                                   ves    some inconven-
          ienae to the
          fir& aoturlf
          fore pyinft t                                    ’a Artlal   e 46QOa
                                                           th I.eg.,   Ch. 378,


                                                 r under the aurrent appropria-
                                                  eratlon and expenses upen
                                                  ale 46QOa lnaurred In exam-

                                  aarue from the Insurance ~~amlnatlon
                                  ed b7 the eramIner’   affldavlt and ap-
                           lrman of this Board, lrrespeatire of
                       nsumn08 ampan    under exmlnation      has it
          that time paid the aaarued costs to the ~Xnmlnatlon     Fund.
               *The Insurance Examination    hmd in the State Treamry
          aonRtant.17 containa unused balenoes Of remittaneee      from
          out-of-&ate     ingurers for the cost Of examination by thl~s
          nepartment, conslstinp:of' 'the otber expensen of the De-
          partmen t of+ Innuranae proper17 allocable    to the examina-
          tion,’   and represents  the proportionate   part Of the aost
          of the general oterhesd expense of this Department allo-
          cated to the various out-of-state      companies examined-

I   HO
     COIY”*Ic*TIO*
               >sTOmhCONSTRULD
                          *s ADl,ARTYINTAL
                                      OPINIOH
                                           “*LL,sA\pPIO”ml
                                                      a”THE
                                                          ATTOINE”
                                                               EEHERAL
                                                                   oilFII1.T
                                                                          Is*IsTANT
           li+s, time to tj?su3it., b eOo mes  Deoeseary far the
     Comminuloner or hjr examiners to go &to another
     ntato for aonfermces      nnd lnrestigationa    which are
     no taoncpleteformnl exav:inatisn~of any one oompany
     hut relate    to examination of matter-e of a gmaral
     nature aiieatlnA    neveral or al? cmmanies In the
     state  alike-    Xn such 0as~s it ir imprsatiaabls If
     not IRpoasible to fair17 apportion sml asseas the
     remunerutiou and axpsn,atr*lnnt the amwnies    In
     that state who are or may be affected.
           ‘Please &vi oe me wbeth5r th4 Cminslmer'      IIex-
     penses and the oxaainer'e rennmoratlm, and expenees
     In aneh eases may be paid Pram the Iastmmae ExamIn-
     ation Fund on the retaliatory basis provided In Artf-
     efe 4BUQa uhan reriiied by the examiner’s  affIdarit
     und approted ‘by the ChaIrman of the Board, irrespeo-
     tire of whether the aompanies Who ara er may he af-
     feated are amassed few rruGhremmeratitm and cllprnse-'

          fau s0aaupaa~ this3r6quest *it& a rerf fnll 8i~u~anlon
of the various statntan, appropriations , and departments1 onln-
ions relevant    thereto,   for   wMah we thank mm+

          Article &QOa (Rsv. OiV. Stat., Vemou's            aodifieat3on)
is aa ro1tswsi
           *The expeas08     Of all   9Xaminationm   Of domestie
     insuranoe aextp*niermade m behalf nf the 6tat.e ni
     TUXSS b7 the chalram   of tbe Board of Insursnae
     Comdsaioners or urrderhis aathoritjr  shelf ha p8id
     hy the corporations  examined In au& 88Mmnt as the
     Chairman of the Beard of Insurance Coarmlnnlmers
     shall oertlfy to be just and raanonable~

           lAwmmmmtt     for the expannse of such dontQIatic
     exaWll¶atfen, rhiah shall he sufflaient.  ta aieet 011
     the expennee and disEbursementuneeassa~m to aampl7
     with the provislo~a of the lows of fexsr relating
     DAYthe examination of insuranae aompaniss and to
     aonrplg with  the prerfsicms of Otis Aat,  shall be
     nmde hy the Ch&i?man nf the Board of Insuran0e &m-
     al.naieneroupen the onrporatlW* or ansoef~at%.ione
                                                     to
     be exastlned ta%inp: &to aonoideratim   annue3 prem-
     lum Petreiptu, and/or admitted aasete and/W   *na%ir-
     anee in Puree; prorSded nrch a~s45~4nt5    f&411 be
     made and anIleated OZIIJat the tine   such examinn-
     tlnns pro made.
%morable   George BI Butler,           Chairman -     p@ge ~3




           nAlX WRS aolleoted hy the Chairmen of the Board
    of  In wranae C0wd sdoners , or under his authorItyron
    atmount of the 8oat ai esam~natlonn lssesseU ss here-
    inabove prorldsd for shall he mid Into the state
    Treasury to the aredit of the Insurance Examlnatlm,
    hm%; nnd the salaries and expennee of the aatuarr of
    the Roartl of Inauranoe Comlasloners   and of the exam-
    iners and aaslstantsr and al? other expanses of such
    examiaations, ah811 be pa14 upon the oertliloats of the
    Chairman of the Roar% of Insurance Commlasioners br
    warrant of the ~emptmllor %ram                   upon suah fund in tbe
    Gtate Treasury.
         aIt at any time lt shall eppear that a%dltlmal
    pro-rata laseasmmts are neoeasary ts uover all ai the
    expenses and dlalmrsemsnts reqnireQ by law and neoes-
    oary to oosply       wltb   this    Aot,   the    same abrll     tm rnsde,
    am% any wlrplus arising from my and all mah aswas-
    merits, over sa% above aush expensea and dlabursemmts,
    shall be applied  In reduotlau of subaeqttsnt aoaeaa-
    menta In the proportion  aosessed so that there aball
    be so asseawd an6 eolleoted the funds newaary      to
    meet auoh erpenwa md dlabursaments and no more.
           .Ia wae oi an examimatlm af a campany not or-
    gaaiwd      under   the low8 of Tesar, rbetber suoh examin-
    otlou 3.8ma&        by tbo Texas autboritl.ea*lane, cm                 faint-
    '17with the iasuranoe supewiwry authorities of motb-
    er state or ntates, the expenses of sueb i3xaainetloa
    %ue te Texan' part3olpation therein, shall he barne by
    the aomvar~funder examination. Payment of suah ooat
    nhsll be nw¶e by the sompen~ upon prea%ntetiaa  of item-
    laed wrlttee statement by the Clmlrm~~n, and shall aon-
    slut   of   tbe examiners’      ramnnerat~im       an% iixpeaaesl       an%
    the other expenws of the Department oT.lnauranee prep-
    erly al.Ioaabl
                 e to the examinatlen. Payment shall be
    mnde direutlp to the Chairman, and all mmey oolleate%
    hg rmesmmt          cn forefm       camanies      for   the oost      of ex-
    fmiln8tim shall be deposited in the Mete Treamry by
    the Chairman to the oredlt of the Inwrauoe    Exaalnatlon
    P’UTIQout of whiah shall be paid, by warrant of the
    htata Comptwf 1er of Pablfc Aorta      on +ouaber or the
    Chairman of the Board a!'Inwranee   hnmias~oners~ tbs
    exrmfners' remrmeratlon and expenaecr in tbe amomt8
    detetmlned by the method hereinafter provided, wbsn
    rerlf'ledby their afiidarlt  amd npproted by the Chair-
    man8 and said money is          hereby     appropriate8        for   that
I”
 uonorable George IS.Butler, Chairwsn - page 4




     parpew, tbe balanoe, i.fany, to remain Ln the Ineurr-
     an# ?Sxasinatlon Fun% In the State Treasury  auBjeat
     tn be expmd,ed for the purpotmn as sre sthrr kds
     plso~. there&n.  FZxmltneru’ remunoratlon and erp6nsea
     shall he the same as that which would ho paid by the
     hams ntate   of+ II oompoay under exam~natian tn persons
      wnductinp the. examinatlOn    oi’ a Texas eompan~r dad t-
      told to do business   In that Stnto.   Sf there, be no
      rebognlGed aharge for uuah se-ice,      the &ainaan
      shall tlx the remuneration and expense 8IloWanoe
      of the oxamlners at woh      reasnnshls f lgtve sa ho may
      %etermlae .I
           We   eurreat approprlatlon involved la aa follows~
            .siWw tbe purpose of payiag tbo rorogolnffexamh-
     atian apenae and aueh add3ti.onaler suppl,emobnt81       ex-
     penw 8s is neoeaary incl%hlt to examia*tlon or ln-
     wramw       wmpanlen doalalled outside of Texas, and for
     defraying all other i!ixpauasa     neOeasary for the adrin-
     lstrafion of tbe provisions       a? Chapter  1BS of the den-
     en1 Iaws of the Regular Sesalrm of the Forty-a4aond
     I,eglalatureend Chapter 264 of the 0envx-d Lawe of
     the Regular 156~~141 of the Forty-BDllrtb      f.eglslature,
     and any an% a11 amedmtuttu thereto,        and se rmen%e%
     by Rsnate 1111'1   a67, Aata a? the Replar Rea8iCm of
     the ?erty-Mxth lJegislaturer18311,there is he-by
     lp p r o p r la ted
                      all feesand lswswemts       aolleoted a-
     dar latbotitp of said Rxamlnlng Law, such portion of
     tb6 fess oolleoted under Artiele .lRmM Aata lW39,
     Forty-Bixtb     T~:egislrturer 6. Bb 104, as may be trams-
     tsrrd     by the Life laauranos C~lasinner,       together
     wjtb oaf balaneas 8t the end af a preeeding fiwal
     year for each of the l’lwal~years endlnc August 31,
     19/F,, and Augast 31, 1947.'

           In   the course   ol Your ecllansnts p   err:

           l* + e.  The Cnaptrollor has eallod our atten-
      tlm to opinion n-4280 above referred,ta and has a%-
      vised Q* that collection from the out-of-stst* oom-
      psnlea aa@ preeeda paymant ta the exsminor.
           gAptla10 46R&1, aa amended by PBnSte Bill -7
      ot the 4Rth Xegis?aturo,  @rOri%en in park 'e . l
      and all money col.leete% by assessment on ia~8la,
      companle~ for the cnst ai” etamlnation shall be de-
       ~oitodlnthe       Btotofreo~b]l       the Obolnuo to
       tbo ered~t af tbo Inslroneo    Bxominotion tund out
       o? utiiebho11 bo pmid, bT rorroat of tbo Stat.
       Comptrollerof Publio Aoommta an rouohsr ot tbo
       Cboimon or the noord or 1nawoaoe Cam@lSOioner8,
       tbo a8wtinoro’   cm8morotlon 8nd upenneo      in the
       amounts  dotermlaod by t&o nothod her~inrikr       pre-
       ride& whoa rerif1.d    b y th o lrlitld8rit  mad OQ-
       prored  by tlm Cbolmon 1 mad uid      *enor lo borow
       op*roprioted   ror tbot purpO00,   the bolama,   it
       may, to remoln ia tllo Iaaroa0. xxomilJotlen     mad
       la tbe 2kte     Tswoaury   ~nb jeot to   be upaadod   for
       tbo purpouo     80 ore    other fundo pl,rrsod tltoreia.*
       The •8ab~      in   to be paid OUt Of tbo m           &o dir
       tiasplished  from out of the l0torli m0n~ paid bk
       tdm eplllab7the iaurmloo eompony* A11 moaiao ia
                 ore  o,pproprloted    apo8itloollyror that pur-
       ~09%       io tbo cboim'o          de7 to oolloct      tlw
       unto   rrea   the smounaae       eompmEy.  men    he o&g*
       tb@ -a~#OP’rn      ~OUOhhir  Oad @ppOT@o    aA0 OmdOTitb
       be d&ii*0        thot eol1eoti.m     or tbo usrats    obom
       en the ltthlorit boo eitbor baa mod0 tron the in-
       uromuo mamony, or that the Caaiodoaer la tbo
       dloabrrgo 0r h$o dut10a till eafloot it.

            'It ia utaltted   that me long no tbem.ora rmi-
       floiamt menho in the lCxomtlnotlon  ?@nd to pot tdw
       uomlnor'o ~asshar.it io the duty et the Cb&raon
       oleno to oee tbot the aoot fm oello6ted !‘reu the
       uotniaed akmjvony. ond tbot it to not the duty tiP
       the @omptroller,md sorreopandt.n@~      net bio pro-
       rogtiro, te ge bobbindthe Cboim        8 OppFoTol at
       tb0 uodnbr*   i +ouelmr ma  rtCidrrit.*

           We or0 in ooeord with your 86noluodtmot&w wrpreoa-
ed,      rblob it follewo that faur queotiona sboald be anber-
      frem
edin th elmr o r o fir o . It i II tbe Immmmee    %matlaatSm      Rand
that 1m opproprimtea    for pomont    of the ex~oasao   lnvo?rod,    and
not the ooxiponont   port8 or tbot itmdr to be derived fromthe
porM,oalorummluotioa      or uomlnotiaaor    MI oeaaunt of whleb a
alain lo preoented.